Dear Representative Phillips,
¶ 0 This office has received your request for an Attorney General Opinion in which you ask, in effect, the following questions:
1. If a county government establishes a maximum amount ofhours of annual leave an employee can accrue and carry forwardinto the next fiscal year, can the county also set maximumaccumulation limits for annual leave?
2. If employment with a county government is terminated forany reason prior to the end of the fiscal year and the employeehas earned annual leave in excess of the county's policy limits,is the employee entitled to compensation at termination for theexcess hours earned or is compensation limited to the policymaximum for accrual?
 I.
¶ 1 Your first question asks if a county government establishes a maximum amount of hours of annual leave an employee can accrue and carry forward into the next fiscal year, can the county also set maximum accumulation limits for annual leave?
¶ 2 Title 19 of the Oklahoma Statutes authorizes counties to establish leave plans for their employees as follows:
  Each county may develop and maintain a formal plan for vacation and sick leave for all regular employees. No person chosen by election or appointment to fill an elective office shall be subject to any leave plan, nor shall such person be eligible for accrual of any leave benefits.
  Any leave plan adopted by a county shall not extend benefits to any employee in excess of leave benefits available to a regular state employee in the classified service.
19 O.S. 1991, § 1301[19-1301].
¶ 3 Title 74 O.S. Supp. 1998, § 840-2.20[74-840-2.20] provides accrual rates for annual and sick leave for all employees of State government, including the classified service, which varies depending upon the number of years of service and the employee's entry date of service. In the State service, annual leave may be used for vacation purposes, OAC 530:10-15-11(a), and is synonymous with "vacation leave" as used in 19 O.S. 1991, §1301[19-1301]. Germane here are the accumulation limits. State employees with up to five (5) years of service may accumulate thirty (30) days of annual leave; those with over five (5) years of service may accumulate sixty (60) days of annual leave. 74 O.S. Supp.1998, § 840-2.20[74-840-2.20]. There are no sick leave accumulation limits for State employees. Id. Thus, pursuant to 19 O.S. 1991, §1301[19-1301], each county in Oklahoma may provide its employees through a formal plan with vacation and sick leave using accrual rates and accumulation limits which do not exceed those provided in 74O.S. Supp. 1998, § 840-2.20[74-840-2.20].
¶ 4 In response to your first question, a county, through a formal employee leave plan, may limit the maximum accumulation of vacation leave as long as such plan does not provide for accumulations of vacation leave in excess of thirty (30) days for employees with up to five (5) years experience or sixty (60) days for employees with more than five (5) years experience.
 II.
¶ 5 Your second question asks, if employment with a county government is terminated for any reason prior to the end of the fiscal year and the employee has earned annual leave in excess of policy limits, is the employee entitled to compensation at termination for the excess hours earned or is compensation limited to the policy maximum for accrual?
¶ 6 As discussed above, a county may not grant leave to its employees greater than the leave benefits available to State employees. 19 O.S. 1991, § 1301[19-1301].
¶ 7 Under 19 O.S. 1991, § 1301[19-1301], a county's formal leave plan may not provide for the payment of unused annual leave days upon an employee's termination greater than the thirty (30) or sixty (60) day maximum accumulation limits which are permitted State employees under 74 O.S. Supp. 1998, § 840-2.20[74-840-2.20]. Because a county may adopt a formal leave plan with maximum accumulation limits smaller than those for State employees, the answer to your second question would depend upon factual matters specific to the county's formal plan and, in such event, would not be appropriate for an Attorney General Opinion. 74 O.S. Supp. 1998, §18b[74-18b](A)(5).
¶ 8 It is, therefore, the official Opinion of the AttorneyGeneral that:
1. A county, through a formal employee leave plan, may limitthe maximum accumulation of vacation leave as long as such plandoes not provide for accumulations of vacation leave in excess ofthirty (30) days for employees with up to five (5) yearsexperience or sixty (60) days for employees with more than five(5) years experience pursuant to 19 O.S. 1991, § 1301[19-1301] and74 O.S. Supp. 1998, § 840-2.20[74-840-2.20].
2. Under 19 O.S. 1991, § 1301[19-1301], a county's formal leaveplan may not provide for the payment of unused annual leave daysupon an employee's termination greater than the thirty (30) orsixty (60) day maximum accumulation limits which are permittedState employees under 74 O.S. Supp. 1998, § 840-2.20[74-840-2.20].
W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
JOHN CRITTENDEN ASSISTANT ATTORNEY GENERAL